NON-FINAL ACTION
The present Office action provides the correct reference number for Takagi et al. which is U.S. Patent Application Pub. No. 2004/0112808. All passage citations remain unchanged from the previous Office action sent on 25 October 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 8 February 2019.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 15, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the term “reduced additional default volume” is indefinite, because it is unclear if said volume is reduced from the additional default volume recited in claim 8, upon which said claim depends or reduced from some other volume. Claims 18 and 19 are rejected for the same reason due to their dependency upon said claim.
Regarding claim 11, it is unclear if “collection containers” in line 8 refer to the collection container recited in claim 1, upon which said claim depends, or to different collection containers.
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, it is unclear if the term “blood” in line 3 means whole blood or a particular blood component. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Del Fante et al. (D1 in IDS filed on 8 February 2019) in view of Strasser et al. (D2 in IDS filed on 8 February 2019), Takagi et al. (U.S. Patent Application Pub. No. 2004/0112808), and Latham, Jr. et al. (U.S. Patent No. 5,607,579).
Regarding claim 1, Del Fante et al. discloses a method for separating lymphocytes and/or stem cells from whole blood in an automated blood cell separation device, comprising: supplying blood to a separation chamber in a centrifugation unit of the automated blood cell separation device; separating the blood in the separation chamber into red blood cell and plasma fractions, with a buffy-coat including lymphocytes and/or stem cells between the red blood cell and plasma  fractions; accumulating the buffy-coat between the red blood cell and plasma fractions in the separation chamber while portions of the red blood cell and plasma fractions are removed from the separation chamber, with said portion of the plasma fraction removed from the separation chamber flowing through a plasma/buffy-coat tube as part of a fluid stream; causing a spillover in which the buffy-coat and then the red blood cell fraction exits the separation chamber and flows through the plasma/buffy-coat tube after said portion of the plasma fraction as parts of the fluid stream; and transferring the buffy coat from the plasma/buffy-coat tube into a collection container, wherein a detector device (optical sensor) of the automated blood cell separation device monitors the fluid stream in the plasma/buffy-coat tube (page 228; “Characteristics of the Fresenius Blood Cell Separator New Program (autoMNC)”), but does not disclose that the detector device monitors at least turbidity and colour of the fluid stream in the plasma/buffy-coat tube, the transfer of the buffy-coat into the collection container is automatically 3initiated when the detector device determines that the turbidity of the fluid stream in the plasma/buffy-coat tube has risen from a level indicating the presence of the plasma fraction to a level 
Strasser et al. discloses causing a spillover in which the buffy-coat and then the red blood cell fraction exits the separation chamber and flows through the plasma/buffy-coat tube after said portion of the plasma fraction as parts of the fluid stream; and transferring the buffy coat from the plasma/buffy-coat tube into a collection container, wherein a detector device (optical sensor) of the automated blood cell separation device monitors at least turbidity of the fluid stream in the plasma/buffy-coat tube (page 2298, right column, lines 3-20). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Del Fante et al. with the monitoring of turbidity as taught by Strasser et al. for the purpose of starting the collection of the buffy coat (page 2298, right column, lines 3-20).
Takagi et al. discloses the transfer of the buffy-coat into the collection container is automatically initiated when the detector device determines that the turbidity of the fluid stream in the plasma/buffy-coat tube has risen from a level indicating the presence of the plasma fraction to a level indicating the presence of the buffy-coat (paras. [0095], [0096], [0175]) and that the colour of the fluid stream in the plasma/buffy-coat tube has 
Latham, Jr. et al. discloses the transfer of the buffy-coat into the collection container is automatically terminated when the detector device determines that a predefined threshold of the colour of the fluid stream in the plasma/buffy-coat tube has been reached, with the predefined threshold of the colour of the fluid stream in the plasma/buffy-coat tube indicating the presence of the red blood cell fraction (col. 5, lines 9-46). It would have been obvious for one having ordinary skill in the art before the effective fling date of the claimed invention to have provided the method of Del Fante et al. with the steps to terminate the collection of the buffy coat taught by Latham, Jr. et al. for the purpose of increasing blood component yield from donated whole blood in a centrifugation fractionation volume (col. 1 lines 52-54).
Regarding claim 2, Del Fante et al. discloses wherein the detector device comprises an optical sensor (page 228; “Characteristics of the Fresenius Blood Cell Separator New Program (autoMNC)”).
Regarding claim 5, Del Fante et al. discloses wherein the processor device is configured to, upon receiving the signal form the detector device, initiate the transfer and collection of the buffy-coat by switching a position of a spillover clamp associated 
Takagi et al. discloses the detector device is configured to, upon detecting the increase of the turbidity and the change of the colour of the fluid stream in the plasma/buff-coat tube, transmit a signal to a processor device 13 (paras. [0136], [0175]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Del Fante et al. with the steps to initiate collection of the buffy coat taught by Takagi et al. for the purpose of executing a pre-installed program for blood component collection based on detection signals received from multiple sensors (para. [0073]).
Regarding claim 6, Del Fante et al. does not disclose wherein the detector device is configured to, upon determining that the colour of the fluid stream in the plasma/buff-coat tube has reached the predefined threshold, transmit a signal to a processor device, and the processor device is configured to, upon receiving the signal from the detector device, terminate the transfer and collection of the buffy-coat by changing a position of a spillover clamp associated with the plasma/buffy-coat tube so as to direct the fluid stream in the plasma/buff-coat tube away from the collection container.
Latham, Jr. et al. discloses wherein the detector device is configured to, upon determining that the colour of the fluid stream in the plasma/buff-coat tube has reached 
Regarding claim 12 and 13, Del Fante et al. discloses wherein a product collected in the collection container substantially contains lymphocytes and/or stem cells; wherein a product collected in the collection container has a reduced count of platelets, granulocytes and red blood cells or is substantially free of platelets, granulocytes and red blood cells (Tables I and II).
Regarding claim 15, Del Fante et al. discloses a blood cell separation device for separating lymphocytes and/or stem cells from whole blood in an automated procedure, comprising: a centrifuge compartment, which comprises a separation chamber for the automated separation of buffy-coat from whole blood; a detector device for determining the presence of target cells, such as lymphocytes and/or stem cells, in a fluid stream in the plasma/buffy-coat tube, and for determining the presence of red blood cells in the fluid stream in the plasma/buffy-coat tube, an automatic clamp for directing the fluid stream in the plasma/buffy-coat tube in a direction away from a collection container and 
Strasser et al. discloses a pumping section for pumping a fluid through a tubing set including a plasma/buffy-coat tube installed on the blood cell separation device, and a detector device (optical sensor) of the automated blood cell separation device monitors at least turbidity of the fluid stream in the plasma/buffy-coat tube (page 2298, right column, lines 3-20). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Del Fante et al. with the pump and detector taught by Strasser et al. for the purpose of starting the collection of the buffy coat (page 2298, right column, lines 3-20).
Takagi et al. discloses wherein the detector device monitors at least turbidity and colour of the fluid stream in the plasma/buffy coat tube and the transfer of the target cells into the collection container is initiated when the detector device determines that the turbidity of the fluid stream in the plasma/buffy-coat tube has risen from a level indicating the absence of the target cells to a level indicating the presence of the target cells (paras. [0095], [0096], [0175]) and that the colour of the fluid stream in the plasma/buffy-coat tube has changed form a colour indicating the absence of the target cells to a colour indicating the presence of the target cells (paras. [0090], [0091], [0136], [0137], [0139]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Del Fante et al. with the steps to initiate collection of the buffy coat taught by Takagi et al. for the purpose of executing a pre-installed program for blood component collection based on detection signals received from multiple sensors (para. [0073]).
Latham, Jr. et al. discloses the processor device being further constituted to switch the position of the automatic clamp to direct the fluid stream in the plasma/buffy-.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Del Fante et al. (D1 in IDS filed on 8 February 2019) in view of Strasser et al. (D2 in IDS filed on 8 February 2019), Takagi et al. (U.S. Patent Application Pub. No. 2004/0112808), and Latham, Jr. et al. (U.S. Patent No. 5,607,579), as applied to claim 2 above, and further in view of Gibbs (U.S. Patent No. 5,936,714).
Regarding claim 3, modified Del Fante et al. does not disclose wherein the optical sensor comprises a red LED for turbidity measurement and a green LED for measuring absorption of green light by the red blood cell fraction in the plasma/buffy-coat tube.
Gibbs disclose wherein the optical sensor comprises a red LED for turbidity measurement and a green LED for measuring absorption of green light by the red blood .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Del Fante et al. (D1 in IDS filed on 8 February 2019) in view of Strasser et al. (D2 in IDS filed on 8 February 2019), Takagi et al. (U.S. Patent Application Pub. No. 2004/0112808),  and Latham, Jr. et al. (U.S. Patent No. 5,607,579), and further in view of Gibbs (U.S. Patent No. 5,936,714), as applied to claim 3 above, and further in view of Whitehead et al. (U.S. Patent Application Pub. No. 20150043050).
Regarding claim 4, modified Del Fante et al. does not disclose further comprising monitoring at least a portion of the light emitted by the LEDs to enable compensation for aging effects and temperature drift in the LEDs. 
Whitehead et al. discloses further comprising monitoring at least a portion of the light emitted by the LEDs to enable compensation for aging effects and temperature drift in the LEDs (para. [0106]-[0107]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified Del Fante et al. with the compensation taught by Whitehead et al. for the purpose of calibrating an LED array to compensate for differences in brightness between different LEDs in array (para. [0099]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Del Fante et al. (D1 in IDS filed on 8 February 2019) in view of Strasser et al. (D2 in IDS filed on 8 February 2019), Takagi et al. (U.S. Patent Application Pub. No. 2004/0112808), and Latham, Jr. et al. (U.S. Patent No. 5,607,579), as applied to claim 1 above, and further in view of Macpherson et al. (U.S. Patent Application Pub. No. 20100210989).
Regarding claims 7 and 17, modified Del Fante et al. does not disclose wherein the predefined threshold of the colour of the fluid stream in the plasma/buffy-coat tube corresponds to a red colour of a fluid having a hematocrit value of up to 5%; wherein the predefined threshold of the colour of the fluid stream in the plasma/buffy-coat tube corresponds to a red colour of a fluid having a hematocrit value of up to 25%.
Macpherson et al. discloses wherein the predefined threshold of the colour of the fluid stream in the plasma/buffy-coat tube corresponds to a red colour of a fluid having a hematocrit value of up to 5%; wherein the predefined threshold of the colour of the fluid stream in the plasma/buffy-coat tube corresponds to a red colour of a fluid having a hematocrit value of up to 25% (para. [0110]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified Del Fante et al. with the predetermined threshold taught by Macpherson et al. for the purpose of minimizing red blood cells in the buffy coat collection (para. [0110]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Del Fante et al. (D1 in IDS filed on 8 February 2019) in view of Strasser et al. (D2 in IDS filed on 8 February 2019), Takagi et al. (U.S. Patent Application Pub. No. 2004/0112808), and Latham, Jr. et al. (U.S. Patent No. 5,607,579), as applied to claim 1 above, and further in view of Sweat et al. (U.S. Patent Application Pub. No. 2009/0166297).
Regarding claim 10, modified Del Fante et al. does not directly disclose the automated blood cell separation device is directly connected to a donor/patient and the blood, which is to be separated, is obtained via a needle from the donor/patient and supplied directly to the automated blood cell separation device, and the plasma and red blood cell fractions are reinfused into the donor/patient via a second needle. 
Sweat et al. discloses the automated blood cell separation device is directly connected to a donor/patient and the blood, which is to be separated, is obtained via a needle 28 from the donor/patient and supplied directly to the automated blood cell separation device 6, and the plasma and red blood cell fractions are reinfused into the donor/patient via a second needle 30 (para. [0036], [0039], [0041]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified Del Fante et al. with the dual needle configuration of Sweat et al. for the purpose of processing a large quantity of blood to isolate a suitable quantity of white blood cells (para. [0045]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Del Fante et al. (D1 in IDS filed on 8 February 2019) in view of Strasser et al. (D2 in IDS filed on 8 February 2019), Takagi et al. (U.S. Patent Application Pub. No. 2004/0112808), and Latham, Jr. et al. (U.S. Patent No. 5,607,579), as applied to claim 1 above, and further in view of Ragusa et al. (U.S. Patent Application Pub. No. 2014/0039373).
Regarding claim 11, modified Del Fante et al. does not directly disclose wherein the automated blood cell separation device is not connected to a patient, said method is performed using blood samples that were already obtained from the patient, and the plasma and red blood cell fractions are not reinfused into the patient but are collected in collection containers.
Ragusa et al. discloses wherein the automated blood cell separation device is not connected to a patient, said method is performed using blood samples that were already obtained from the patient (para. [0007]; whole blood source can be a whole blood container), and the plasma and red blood cell fractions are not reinfused into the patent but are collected in collection containers 20 and/or 50. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified Del Fante et al. with the whole blood source and collection containers taught by Ragusa et al. for the purpose of automating separation of whole blood (Abstract).

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Del Fante et al. (D1 in IDS filed on 8 February 2019) in view of Strasser et al. (D2 in IDS filed on 8 February 2019), Takagi et al. (U.S. Patent Application Pub. No. 2004/0112808), and Latham, Jr. et al. (U.S. Patent No. 5,607,579), as applied to claim 1 above, and further in view of Edelson (U.S. Patent No. 5,383,847). 
Regarding claim 14, modified Del Fante et al. discloses wherein a product collected in the collection container has a hematocrit value, which is below 10%, when stem cells are collected as the product (Table II), but does not disclose below 5% when lymphocytes are collected as the product.
Edelson discloses wherein a product collected in the collection container has a hematocrit value below 5% when lymphocytes are collected as the product (col. 7 line 52 – col. 8 line 3). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified Del Fante et al. with the hematocrit value taught by Edelson for the purpose of withdrawing lymphocytes from a subject for enhancing immune response (col. 1 lines 11-21). 
Regarding claim 20, modified Del Fante et al. and Edelson do not disclose wherein the product collected in the collection container has a hematocrit value which is below 8% when stem cells are collected as a product and below 2% when lymphocytes are collected as the product. However, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); see also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933). See MPEP 2144.05. Without evidence to indicate why a hematocrit value of below 8% when stem cells are collected or below 2% when lymphocytes are collected is critical, it would have been obvious for one having . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Del Fante et al. (D1 in IDS filed on 8 February 2019) in view of Strasser et al. (D2 in IDS filed on 8 February 2019), Takagi et al. (U.S. Patent Application Pub. No. 2004/0112808), and Latham, Jr. et al. (U.S. Patent No. 5,607,579), as applied to claim 1 above, and further in view of Nguyen et al. (U.S. Patent Application Pub. No. 20160114339).
Regarding claim 16, modified Del Fante et al. does not disclose wherein said causing a spillover comprises increasing a rate at which the plasma fraction is removed from the separation chamber and reducing a rate at which blood is supplied to the separation chamber.
Nguyen et al. discloses addressing a spillover comprises wherein said causing a spillover comprises increasing a rate at which the plasma fraction is removed from the separation chamber and reducing a rate at which blood is supplied to the separation chamber (para. [0117]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified Del Fante et al. with the spillover steps of Nguyen et al. for the purpose of ensuring that the interface is not disrupted (para. [0107]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest wherein the collection of the buffy-coat is terminated after an additional default volume of the buffy-coat is allowed to pass a spillover clamp associated with the plasma/buffy-coat tube.
Claims 9, 18, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Shuyi S. Liu/Examiner, Art Unit 1774